           Case 1:20-cv-00341-RP Document 1 Filed 03/31/20 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

SHELLY COLLINS,

      Plaintiff
v.                                                    C.A. No.: 1:20-cv-341

D.E.G. ENTERPRISES, INC., D/B/A THE CARRIAGE STOP,
DON E. GREEN, and,
VICKIE D. GREEN,

     Defendants.
__________________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, SHELLY COLLINS, by and through her undersigned counsel,

sues Defendants, D.E.G. ENTERPRISES, INC., D/B/A THE CARRIAGE STOP,

DON E. GREEN, and VICKIE D. GREEN, and in support thereof states as follows:

                             BACKGROUND FACTS

      1.     Plaintiff, SHELLY COLLINS, is an individual residing in Bastrop

County, Texas.

      2.     In 2011, Plaintiff, SHELLY COLLINS, began working for Defendant,

D.E.G. ENTERPRISES, INC., D/B/A THE CARRIAGE STOP, as a manager at the

hourly rate of $10.00 per hour.

      3.     Plaintiff’s duties included the regular and recurring use of the channels

of interstate commerce, e.g., processing credit/debit cards, interstate telephone calls,
           Case 1:20-cv-00341-RP Document 1 Filed 03/31/20 Page 2 of 6




handling interstate mail, purchasing of goods and materials from outside the state of

Texas, and other duties for Defendant, D.E.G. ENTERPRISES, INC., D/B/A THE

CARRIAGE STOP.

      4.     Defendant, D.E.G. ENTERPRISES, INC., D/B/A THE CARRIAGE

STOP, sells new and antique merchandise. Defendant, D.E.G. ENTERPRISES,

INC., D/B/A THE CARRIAGE STOP, markets its goods via social media.

      5.     Defendant, D.E.G. ENTERPRISES, INC., D/B/A THE CARRIAGE

STOP, has employees subject to the provisions of 29 U.S.C. § 206 in the facility

where Plaintiff was employed.

      6.     Plaintiff situated, handled goods and products that were made for, or

moving in, interstate commerce, made and received interstate telephone calls, sent

and received interstate facsimiles, used the Internet to communicate locations

outside the state of Texas.

      7.     Defendants, DON E. GREEN, and VICKIE D. GREEN, are

individuals, who at all times relevant to this matter, acted directly or indirectly in the

interest of Defendant, D.E.G. ENTERPRISES, INC., D/B/A THE CARRIAGE

STOP, in relationship to Plaintiff.

      8.     Defendants, DON E. GREEN, and VICKIE D. GREEN, are owners of

Defendant, D.E.G. ENTERPRISES, INC., D/B/A THE CARRIAGE STOP.

      9.     Defendants, DON E. GREEN, and VICKIE D. GREEN, had
            Case 1:20-cv-00341-RP Document 1 Filed 03/31/20 Page 3 of 6




knowledge of Plaintiff’s work and accepted the benefits of Plaintiff’s work.

      10.     At all times material to this Complaint, Defendants were the employers

of the Plaintiff, and as a matter of economic reality, Plaintiff was dependent upon

Defendants for her employment.

                  UNPAID OVERTIME WAGES UNDER FLSA

      11.     This is an action for overtime compensation and other relief under the

Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.

      12.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and by 29

U.S.C. § 216(b).

      13.     Venue is proper in this district under 28 U.S.C. § 1391.

      14.     Defendant, D.E.G. ENTERPRISES, INC., D/B/A THE CARRIAGE

STOP, is a corporation formed and existing under the laws of the State of Texas and

maintains offices in Bastrop County, Texas.

      15.     Plaintiff was individually engaged in commerce and produced goods

for commerce and her work was directly and vitally related to the functioning of

Defendants’ business activities. Thus, throughout her employment, Plaintiff was

individually covered under the FLSA.

      16.     At all times material to this complaint, Defendants, DON E. GREEN,

and VICKIE D. GREEN, operated a business in Bastrop County, Texas, and

Plaintiff’s claims herein arose in Bastrop County, Texas.
            Case 1:20-cv-00341-RP Document 1 Filed 03/31/20 Page 4 of 6




      17.     At all times material hereto, Defendants, DON E. GREEN, and

VICKIE D. GREEN, (1) possessed the power to hire and fire Plaintiff, (2) supervised

and controlled Plaintiff’s work schedule or conditions of employment, (3)

determined the Plaintiff’s rate and method of payment, (4) maintained Plaintiff’s

employment records; and, (5) possessed the decision making power to pay overtime

owed to Plaintiff and other employees. Thus, Defendants, DON E. GREEN, and

VICKIE D. GREEN, were each an “employer” as defined by 29 U.S.C. § 203(d).

      18.     Plaintiff worked for Defendants from 2011 until January 10, 2020, but

was not paid one and one half-times Plaintiff’s regular rate for all hours worked in

excess of 40 during the workweek in accordance with the FLSA.

      19.     Defendants failed to act in good faith and/or reasonably in their efforts

to comply with the FLSA; thus, Plaintiff is entitled to an award of liquidated

damages in an equal amount as the amount of unpaid overtime pay pursuant to 29

U.S.C. § 216(b).

      20.     Defendants have willfully failed to pay Plaintiff overtime wages.

Defendants either knew, or showed reckless disregard for the matter of whether their

conduct was prohibited by the FLSA and failed to act diligently with regard to their

obligations as employers under the FLSA.

      21.     The acts described in the preceding paragraphs, supra, violate the Fair

Labor Standards Act, which prohibits the denial of overtime compensation.
            Case 1:20-cv-00341-RP Document 1 Filed 03/31/20 Page 5 of 6




      22.     As a result of Defendant’s unlawful conduct, Plaintiff, SHELLY

COLLINS, is entitled to actual and compensatory damages, including the amount of

overtime wages which were not paid, but should have been paid.

      23.     Plaintiff is entitled to an award of reasonable and necessary attorneys’

fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred by

bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff, SHELLY COLLINS,

demand       Judgment,   jointly   and   severally,   against   Defendants,   D.E.G.

ENTERPRISES, INC., D/B/A THE CARRIAGE STOP, DON E. GREEN, and

VICKIE D. GREEN, for the following:

      a.      Unpaid overtime wages found to be due and owing;

      b.      An additional amount equal to the amount of unpaid overtime wages
              found to be due and owing as liquidated damages;

      c.      Prejudgment interest in the event liquidated damages are not awarded;

      d.      Reasonable attorneys’ fees, costs, expert fees, mediator fees and out of
              pocket expenses incurred by bringing this action pursuant to 29 U.S.C.
              § 216(b) and Rule 54(d) of the Federal Rules of Civil Procedure; and,

      e.      For any such other relief as the Court may find proper, whether at law
              or in equity.


                             JURY TRIAL DEMAND

      Plaintiff, SHELLY COLLINS, demands a jury trial on all issues so triable.
  Case 1:20-cv-00341-RP Document 1 Filed 03/31/20 Page 6 of 6




Respectfully submitted March 31, 2020.

                              ROSS • SCALISE LAW GROUP




                              ______________________________
                              CHARLES L. SCALISE
                              Texas Bar No. 24064621
                              Attorney-in-Charge
                              1104 San Antonio Street
                              Austin, Texas 78701
                              (512) 474-7677 Telephone
                              (512) 474-5306 Facsimile
                              Charles@rosslawgroup.com
                              Attorneys for Plaintiff
